Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 16, 1991, convicting him of murder in the second degree, robbery in the first degree (three counts), and criminal possession of a weapon in the second degree, under Indictment No. 1942/91, upon a jury verdict, and imposing sentence, and (2), a judgment of the same court, also rendered December 16, 1991, convicting him of robbery in the first degree under Indictment No. 2010/91, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
*486The defendant contends that the trial court committed reversible error in denying his motion for a mistrial after a prosecution witness blurted out "I am afraid I need to be protected by the government”. We disagree. The court ordered the answer stricken and immediately instructed the jury to disregard it totally. Moreover, in its charge, the court advised the jury that "there [was] no evidence in this case of any activity * * * by anyone in the nature of a threat to [that witness] and you are not to draw any unfavorable inference against the defendant on this issue”. These instructions were adequate to dispel any prejudice caused by the witness’s statement (see, People v Blasich, 73 NY2d 673; People v Reed, 176 AD2d 972; People v Capers, 170 AD2d 522). Sullivan, J. P., Lawrence, Eiber and Ritter, JJ., concur.